Exhibit 10.37




MIDWEST AIR GROUP, INC.

PARTICIPANT SUPPLEMENTAL PLAN

As Amended and Restated Effective January 1, 2005

With Amendments Through January 1, 2007




ARTICLE 1.

PURPOSE AND DURATION




Section 1.1.

Purpose.  The Midwest Air Group, Inc. Participant Supplemental Plan (the “Plan”)
provides benefits to certain employees of the Company and its Affiliates that
are unable to be provided under the Company’s qualified retirement plans due to
limits imposed by the Internal Revenue Code.  




Section 1.2.

Restatement.  The Plan was last revised April 1, 2000, as an amendment and
restatement of the Supplemental Benefit Plan to the Midwest Express Airlines
Retirement Plan, which provided certain Participants benefits in addition to
those provided under the Company’s qualified defined benefit pension plan, which
was terminated effective March 31, 2000.  Effective January 1, 2005, the Plan is
again amended and restated to comply with the requirements of Code Section 409A.
  The Plan shall remain in effect until terminated by the Board pursuant to
Section 8.14.




ARTICLE 2.

DEFINITIONS AND CONSTRUCTION




Section 2.1.

Definitions.  Wherever used in the Plan, the following terms shall have the
meanings set forth below and, where the meaning is intended, the initial letter
of the word is capitalized:




(a)

“Account” means the record keeping account maintained to record the interest of
each Participant under Article 5 of the Plan.  An Account is established for
record keeping purposes only and not to reflect the physical segregation of
assets on the Participant’s behalf, and may consist of such subaccounts or
balances as the Committee may determine to be necessary or appropriate.




(b)

“Affiliate” means each entity that is required to be included in the Company’s
controlled group of corporations within the meaning of Code Section 414(b), or
that is under common control with the Company within the meaning of Code Section
414(c).  




(c)

“Beneficiary” means the person(s) or entity(ies) designated by a Participant to
be his beneficiary for purposes of this Plan as provided in Section 6.1.   




(d)

“Board” means the Board of Directors of the Company.




(e)

“Change of Control” shall occur on the date that:










(1)

Any person (including an entity) or persons acting as a group:




(a)

Acquires more than fifty percent (50%) of the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or




(b)

Acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) thirty-five (35%) of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Company Voting
Securities”);




provided, however, that no Change of Control shall result from any acquisition
by (x) the Company or any of its subsidiaries, or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its subsidiaries
or (y) any corporation with respect to which, following such acquisition, more
than 50% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such acquisition in substantially the same
proportion as their ownership of the Outstanding Company Common Stock and
Company Voting Securities, as the case may be, immediately prior to such
acquisition; or




(2)

A majority of the Company’s Board (the “Incumbent Board”) on January 1, 2005,
cease for any reason to constitute at least a majority of the Board during any
12-month period, provided that any individual becoming a director whose election
or nomination for election by the Company’s shareholders was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board,
shall be considered as though such individual were a member of the Incumbent
Board; or




(3)

Any person (including an entity) or more than one person acting as a group
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to more than 40% percent of the total
gross fair market value of all of the assets of the Company immediately prior to
such acquisition or acquisitions; provided that no Change of Control shall
result from an acquisition by: (a) a shareholder of the Company (immediately
before the asset transfer) in exchange for or with respect to its Company stock;
(b) an entity 50% or more of, respectively, the then total value or total voting
power of the then outstanding stock is then owned by the Company; (c) a person,
or





2




more than one person acting as a group, that owns directly or indirectly, 50% or
more of the Outstanding Company Stock or Company Voting Securities; (d) an
entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a person described in clause (c); or (e) any
corporation with respect to which, following such acquisition, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Company Voting Securities immediately prior to such
sale in substantially the same proportion as their ownership of the Outstanding
Company Common Stock and Company Voting Securities, as the case may be,
immediately prior to such sale or disposition.   For purposes hereof, “gross
fair market value” means the value of the assets without regard to any
liabilities associated with such assets.  




All determinations of whether persons are considered to be acting as a “group”
and any other determination regarding whether a Change of Control has occurred
shall be determined in a manner consistent with and intended to comply with Code
Section 409A.  




(f)

“Code” means the Internal Revenue Code of 1986, as interpreted by regulations
and rulings issued pursuant thereto, all as amended and in effect from time to
time.  Any reference to a specific provision of the Code shall be deemed to
include reference to any successor provision thereto.




(g)

“Committee” means the Compensation Committee of the Board, or any successor
thereto,




(h)

“Company” means Midwest Air Group, Inc., and its successors as provided in
Section 8.10.




(i)

“ERISA” means the Employee Retirement Income Security Act of 1974, as
interpreted by regulations and rulings issued pursuant thereto, all as amended
and in effect from time to time.  Any reference to a specific provision of ERISA
shall be deemed to include reference to any successor provision thereto.




(j)

“Participant” means an employee of the Company or any Affiliate who meets the
requirements of Section 3.2.  It is intended that those eligible to participate
hereunder should at all times be limited to a select group of highly compensated
management employees.  Where the context so requires, a Participant also means a
former employee entitled to receive a benefit hereunder.  




(k)

“Plan Year” means the calendar year.




(l)

“Retirement Account Plan” means the Midwest Air Group, Inc. Retirement Account
Plan, or any successor plan thereto.





3




(m)

 “Savings Plan” means the Midwest Air Group, Inc. Savings and Investment Plan,
or any successor plan thereto.




(n)

“Separation from Service” means a Participant’s termination of employment from
the Company and all Affiliates, subject to the following rules:




(1)

If a Participant takes a leave of absence from the Company or an Affiliate for
purposes of military leave, sick leave or other bona fide leave of absence, the
Participant’s employment will be deemed to continue for the first six (6) months
of the leave of absence, or if longer, for so long as the Participant’s right to
reemployment is provided either by statute or by contract.  If the period of the
leave exceeds six (6) months and the Participant’s right to reemployment is not
provided by either statute or contract, the Participant will be considered to
have incurred a Separation from Service on the first day of the seventh (7th)
month of the leave of absence.  




(2)

If a Participant provides insignificant services to the Company or an Affiliate,
the Participant will be deemed to have incurred a Separation from Service.  For
this purpose, a Participant is not considered to be providing insignificant
services if he or she provides services at an annual rate of at least twenty
percent (20%) of the services rendered by such individual, on average, during
the immediately preceding three (3) calendar years of employment (or such lesser
period of employment) and the annual remuneration for such services is not less
than twenty percent (20%) of the average annual remuneration earned during the
final three (3) full calendar years of employment (or such less period of actual
employment).




(3)

If a Participant continues to provide services to the Company or an Affiliate in
a capacity other than as an employee, the Participant will not be deemed to have
Separated from Service if the Participant is providing services at an annual
rate that is at least fifty percent (50%) of the services rendered by such
individual, on average, during the immediately preceding three (3) calendar
years of employment (or such lesser period of employment) and the annual
remuneration for such services is at least fifty percent (50%) of the average
annual remuneration earned during the final three (3) full calendar years of
employment (or such less period of employment).




(o)

“Unforeseeable Emergency” means a severe financial hardship of the Participant,
resulting from any of the following, as determined by the Committee:




(1)

an illness or accident of the Participant, his or her spouse or dependent (as
defined in Code Section 152(a));




(2)

a loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise





4




covered by insurance, for example, as a result of a natural disaster); or




(3)

other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant.




(p)

“Valuation Date” means the last day of each calendar quarter, as of which the
Committee will determine the value of each Account.




Section 2.2.

Construction.  Wherever any words are used in the masculine, they shall be
construed as though they were used in the feminine in all cases where they would
so apply; and wherever any words are use in the singular or the plural, they
shall be construed as though they were used in the plural or the singular, as
the case may be, in all cases where they would so apply.  Titles of articles and
sections are for general information only, and the Plan is not to be construed
by reference to such items.




Section 2.3.

Severability.  In the event any provision of the Plan is held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of the Plan, and the Plan shall be construed and enforced as if the
illegal or invalid provision had not been included.




ARTICLE 3.

PARTICIPATION




Section 3.1.

Restatement Date.  Each individual entitled to a benefit hereunder as of
December 31, 2004, shall continue in participation hereunder on January 1, 2005.




Section 3.2.

New Participants.  Each active employee of the Company or any Affiliate who is
not represented for collective bargaining purposes and whose annual base salary
in the following Plan Year will be in excess of the limits specified in Code
Section 401(a)(17) shall automatically become a Participant on December 31 of
such year.  Effective July 1, 2007, each active employee of the Company or any
Affiliate who is not represented for collective bargaining purposes shall
automatically become a Participant as of the first day of the second calendar
quarter (but not later than December 31) following the calendar quarter in which
his or her annual base salary first exceeds the Code Section 401(a)(17) limit.  




Section 3.3.

Cessation of Participant Status.  Once an employee has become a Participant, he
or she shall continue as a Participant for all future Plan Years until his or
her employment ends; provided that the Committee may terminate the active
participation of any Participant effective the first day of any Plan Year.  




ARTICLE 4.

FROZEN PENSION BENEFIT




Section 4.1.

Frozen Pension Benefit.  Participants in this Plan as of March 31, 2000, the
date the Company’s qualified defined benefit pension plan was terminated, are
eligible to receive a supplemental benefit hereunder as of such date (the
“Frozen Accrued Benefit”).  Exhibit A





5




attached hereto summarizes the list of such Participants and the amount of their
monthly Frozen Accrued Benefit, payable at age 62 in the form of a single life
annuity.  All Participants are fully vested in their Frozen Accrued Benefits.  




Section 4.2.

Time of Distribution.  Upon a Participant’s Separation from Service for any
reason, the Participant, or his Beneficiary in the event of his death, shall be
entitled to payment of the Participant’s Frozen Accrued Benefit.  If the initial
benefit payment date is prior to the Participant’s age 62, the Participant’s
Frozen Accrued Benefit will be adjusted, using the factors specified on Exhibit
A, so that the benefit payable is the actuarial equivalent to the Participant’s
age 62 Frozen Accrued Benefit.  




Section 4.3.

Distribution Election.  During the 2007 Plan Year, Participants who are in
active employment will be permitted to make a distribution election and such
election became effective and irrevocable as of December 31, 2007; provided that
any such election is disregarded to the extent it would cause an acceleration of
a payment into 2007 or delay a payment that would have been made in 2007 into a
later year (based upon the terms of the Plan as in effect on December 31, 2004).
 Such election shall be made in such form and manner as the Committee may
prescribe. The election shall specify whether distribution of the Participant’s
Frozen Accrued Benefit shall be made in a single lump sum or in three (3), five
(5) or ten (10) annual installments.  In the absence of a valid distribution
election, payment shall be made in five (5) annual installments.
 Notwithstanding the foregoing, if the single sum actuarial equivalent value of
the Participant’s Frozen Accrued Benefit at the date of his Separation from
Service is $100,000 or less, such benefit shall be distributed in a single lump
sum without regard to any distribution election then in effect.




Section 4.4.

Manner of Distribution.  The Participant’s Frozen Accrued Benefit shall be paid
in cash in the following manner:




(a)

Lump Sum.  If payment is to be made in a lump sum, for those Participants whose
Separation from Service occurs during the period January 1 through June 30,
payment shall be made in January of the following year, and for those
Participants whose Separation from Service occurs during the period from July 1
through December 31 of a year, payment shall be made in July of the following
year.  The lump sum payment shall be the actuarial equivalent of the
Participant’s Frozen Accrued Benefit as determined using the actuarial factors
specified in Exhibit A.




(b)

Installments.  If payment is to be made in annual installments, the first annual
payment shall be made, for those Participants whose Separation from Service
occurs during the period January 1 through June 30, in January of the following
year, and for those Participants whose Separation from Service occurs during the
period from July 1 through December 31 of a year, in July of the following year.
 The second annual payment shall be made in January of the second calendar year
following the year in which the Participant’s Separation from Service occurred.
 Each succeeding installment payment shall be made in January of each succeeding
year.  The amount to be paid shall be the actuarial equivalent of the
Participant’s Frozen Accrued Benefit as determined using the actuarial factors
specified in Exhibit A.  





6




ARTICLE 5.

ACCOUNT BALANCE BENEFIT




Section 5.1.

Annual Allocations.  On December 31 of each Plan Year, each Participant’s
Account shall be credited with an amount equal to:




(a)

Matching Contributions. The excess, if any, of:




(1)

the amount of matching contributions that would have been credited under the
Savings Plan without regard to the limitations imposed by reason of Code Section
415 or the limit on compensation under Code Section 401(a)(17); over




(2)

the amount of matching contributions actually allocated to the Participant under
the Savings plan for such Plan Year;




provided the Participant has met the eligibility requirements to receive a
matching contribution under the Savings Plan for such year; and provided further
that the Committee may limit the amount credited as matching contributions
hereunder for a Plan Year.  




(b)

Profit-Sharing Contributions.  The excess, if any, of:




(1)

The amount of profit-sharing contribution the Participant would have been
entitled to under the Savings Plan without regard to the limitations imposed by
reason of Code Section 415 or the limit on compensation under Code Section
401(a)(17); over




(2)

The amount of profit-sharing contribution actually allocated to the Participant
under the Savings Plan for such Plan Year;




provided the Participant has met the eligibility requirements to receive a
profit-sharing contribution under the Savings Plan for such year.




(c)

Annual Retirement Account Contribution Credits.  The excess, if any, of:




(1)

The amount of retirement account (i.e., money purchase) contributions the
Participant would have been entitled to under the Retirement Account Plan
without regard to the limitations imposed by reason of Code Section 415 or the
limit on compensation under Code Section 401(a)(17); over




(2)

The amount of retirement account contributions actually allocated to the
Participant under the Retirement Account Plan for such Plan Year;




provided the Participant has met the eligibility requirements to receive a
retirement account contribution under the Retirement Account Plan for such year.





7







Section 5.2.

Earnings.  The Account of each Participant shall be credited with earnings on
each Valuation Date with  an amount equal to the Account balance on the
preceding Valuation Date multiplied by 25% of the prime rate charged by M&I
Marshall & Ilsely Bank as in effect on the preceding Valuation Date.  




Section 5.3.

Vesting.  Allocations to a Participant’s Account shall be subject to the same
vesting schedule that would have applied had the allocations been made to the
Company’s qualified plans.




Section 5.4.

Distribution Election.  A Participant, within the first thirty  (30) days
following his initial participation date, shall make a distribution election
with respect to his Account.  Such election shall be made in such form and
manner as the Committee may prescribe.  In addition, during the 2007 Plan Year,
Participants who are in active employment will be permitted to make a new
distribution election and such election became irrevocable as of December 31,
2007; provided that any such election is disregarded to the extent it would
cause an acceleration of a payment into 2007 or delay a payment that would have
been made in 2007 into a later year (based upon the terms of the Plan as in
effect on December 31, 2004).  The election shall specify whether distributions
shall be made in a single lump sum or in three (3), five (5) or ten (10) annual
installments.  In the absence of a valid distribution election, payment shall be
made in five (5) annual installments.  Notwithstanding the foregoing:




(a)

 A Participant may not make an initial distribution election under this Plan if
he or she has already made an initial distribution election under another
account balance deferred compensation plan of the Company or an Affiliate.  In
such a case, the form of distribution elected by the Participant under such
other plan shall be deemed the form of distribution elected under this Plan.  




(b)

If the balance of the Participant’s Account at the date of his Separation from
Service is $100,000 or less, such Account shall be distributed in a lump sum
without regard to any distribution election then in effect.




Section 5.5.

Time of Distribution.  Upon a Participant’s Separation from Service for any
reason, the Participant, or his Beneficiary in the event of his death, shall be
entitled to payment of the vested balance of such Participant’s Account.  




Section 5.6.

Manner of Distribution.  The Participant’s Account shall be paid in cash in the
following manner:




(a)

Lump Sum.  If payment is to be made in a lump sum, for those Participants whose
Separation from Service occurs during the period January 1 through June 30,
payment shall be made in January of the following year, and for those
Participants whose Separation from Service occurs during the period from July 1
through December 31 of a year, payment shall be made in July of the following
year.  The lump sum payment shall be in an amount equal to the vested balance of
the Participant’s Account as of the Valuation Date immediately preceding the
distribution date.  





8




(b)

Installments.  If payment is to be made in annual installments, the first annual
payment shall be made, for those Participants whose Separation from Service
occurs during the period January 1 through June 30, in January of the following
year, and for those Participants whose Separation from Service occurs during the
period from July 1 through December 31 of a year, in July of the following year.
 The amount of the first annual payment shall be equal to the value of 1/10 (or
1/5 or 1/3 as applicable) of the vested balance of the Participant’s Account as
of the Valuation Date immediately preceding the distribution date.  The second
annual payment shall be made in January of the second calendar year following
the year in which the Participant’s Separation from Service occurred, and shall
be in an amount equal to the value of 1/9 (or ¼ or ½ as applicable) of the
vested balance of the Participant’s Account as of the Valuation Date immediately
preceding the distribution date.  Each succeeding installment payment shall be
made in January of each succeeding year, and shall be determined in a similar
manner, until the final installment which shall equal the then remaining vested
balance of such Account as of the Valuation Date preceding such final payment
date.  




ARTICLE 6.

DEATH BENEFITS; UNFORESEEABLE EMERGENCY




Section 6.1.

Distribution Following Participant’s Death.  




(a)

Distribution.  If a Participant dies prior to receiving his entire Frozen
Accrued Benefit or the entire vested balance of his Account, the remaining
benefit shall be paid to the Participant’s Beneficiary in a single lump sum as
soon as practicable after the Participant’s death.  If a Participant’s Frozen
Accrued benefit is to be paid to a Beneficiary, the single lump sum amount shall
be determined using the actuarial factors specified on Exhibit A.  




(b)

Designation of Beneficiary.  Each Participant may designate a Beneficiary in
such form and manner and within such time periods as the Committee may
prescribe.  A Participant can change his beneficiary designation at any time,
provided that each beneficiary designation shall revoke the most recent
designation, and the last designation received by the Committee while the
Participant was alive shall be given effect.  If a Participant designates a
Beneficiary without providing in the designation that the Beneficiary must be
living at the time of distribution, the designation shall vest in the
Beneficiary the distribution payable after the Beneficiary’s death, and such
distribution if not paid by the Beneficiary’s death shall be made to the
Beneficiary’s estate.  In the event there is no valid beneficiary designation in
effect at the time of the Participant’s death, in the event the Participant’s
designated Beneficiary does not survive the Participant, or in the event that
the beneficiary designation provides that the Beneficiary must be living at the
time of distribution and such designated Beneficiary does not survive to the
distribution date, the Participant’s spouse (or if the Participant is not
married, the Participant’s estate) will be deemed the Beneficiary and will be
entitled to receive payment.  If a Participant designates his spouse as a
beneficiary, such beneficiary designation automatically shall become null and
void on the date the Committee receives notice of the Participant’s divorce or
legal separation.  





9







Section 6.2.

Distribution in Event of Unforeseeable Emergency.  If requested by a Participant
while in the employ of the Company or an Affiliate and if the Committee
determines that an Unforeseeable Emergency has occurred, all or part of the
vested balance of the Participant’s Account under Article 5 may be paid out to
the Participant in a cash lump sum.  The amount to be distributed shall only be
such amount as is needed to alleviate the Participant’s Unforeseeable Emergency,
including any Federal, state or local income taxes or penalties reasonably
anticipated to result from the distribution, after taking into account the
extent to which the emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets (to the extent such liquidation would not itself cause a severe financial
hardship), or by cessation of deferrals under the Executive Deferred
Compensation Plan.




ARTICLE 7.

CHANGE OF CONTROL




Notwithstanding any other provision of this Plan, upon a Change of Control: (a)
the Account of each Participant then employed by the Company or an Affiliate
shall become fully vested, and (b) within thirty (30) days following the Change
of Control, each Participant (or Beneficiary thereof), including a Participant
or Beneficiary in pay status, shall be paid a lump sum payment equal to the
single sum actuarial equivalent present value of the Participant’s unpaid Frozen
Accrued Benefit and the vested balance of the Participant’s Account.




ARTICLE 8.

GENERAL PROVISIONS




Section 8.1.

Other Payment Provisions.  Notwithstanding anything in the Plan to the contrary:




(a)

Earlier Distribution.  A distribution may be made prior to the date otherwise
specified in the Plan if an amount deferred under this Plan is required to be
included in income under Code Section 409A prior to the date such amount is
actually distributed.  In such event, a Participant shall receive a
distribution, in a lump sum as soon as practicable after the date the Plan fails
to meet the requirements of Code Section 409A, of the amount required to be
included in the Participant’s income as a result of such failure.  




(b)

Delayed Distribution. A distribution may be delayed beyond the date it would
have otherwise been paid under the Plan in the following circumstances:




(1)

If the Committee reasonably determines that a distribution will violate the
terms of a loan agreement or other similar contract to which the Company or an
Affiliate, as applicable, is a party, and if any such violation will cause
material harm to the Company or Affiliate, the distribution shall be delayed
until the first date that a violation will not occur or the violation will not
cause material harm to the Company or an Affiliate.





10







(2)

If the Committee reasonably determines that the funds of the Company are not
sufficient to make payment on the date specified in the Plan without
jeopardizing the solvency of the Company, then the distribution shall be delayed
until the earliest date on which making the distribution will not jeopardize the
Company’s solvency.




(c)

Grandfathered Distributions.  If any Participant had begun receiving
distributions under the terms of the Plan prior to January 1, 2006, such
distributions shall continue to be paid in accordance with the distribution
provisions of the Plan as in effect on December 31, 2004.




Section 8.2.

Administration of Elections.  All elections must be made in the form and manner
and within such time periods as the Committee prescribes in order to be
effective.




Section 8.3.

Accounts are For Record Keeping Purposes Only.  Accounts and the record keeping
procedures described herein serve solely as a device for determining the amount
of benefits accumulated by a Participant under the Plan, and shall not
constitute or imply an obligation on the part of the Company or any Affiliate to
fund such benefits.  In any event, the Company or an Affiliate may, in its
discretion, set aside assets equal to part or all of such Account balances and
invest such assets in Company stock, life insurance or any other investment
deemed appropriate.  Any such assets, including Company stock, shall be and
remain the sole property of the employer that set aside such assets, and a
Participant shall have no proprietary rights of any nature whatsoever with
respect to such assets.




Section 8.4.

Tax Withholding.  The Company shall have the right to deduct from any deferral
or payment of cash made hereunder, or from any other amount due a Participant,
the amount sufficient to satisfy the Company’s or Affiliate’s foreign, federal,
state or local income tax withholding obligations with respect to such deferral
or payment.  In addition, if  prior to the date of distribution of any amount
hereunder, the Federal Insurance Contributions Act (FICA) tax imposed under Code
Sections 3101, 3121(a) and 3121(v)(2), where applicable, becomes due, the
Participant’s Frozen Accrued Benefit and/or Account balance shall be reduced by
the amount needed to pay the Participant’s portion of such tax.  




Section 8.5.

Offset.  The Company or Affiliate shall have the right to offset from any amount
payable hereunder any amount that the Participant owes to the Company or any
Affiliate without the consent of the Participant (or his Beneficiary, in the
event of the Participant’s death).




Section 8.6.

Administration.




(a)

General.  The Committee shall have overall authority with respect to
administration of the Plan.  If at any time the Committee shall not be in
existence, then all determinations shall be made by the Board or an officer of
the Company or other committee appointed by the Board.  The Committee may, in
its discretion, delegate any or all of its authority and responsibility, and to
the extent of any such delegation, any references herein to the Committee shall
be deemed references to such delegee.  Interpretation of the Plan shall be
within the sole discretion of the Committee.  If any delegee of the Committee
shall also be a Participant or Beneficiary, any determinations affecting the
delegee’s participation in the Plan shall be made by the Committee.





11




(b)

Authority and Responsibility.  In addition to the authority specifically
provided herein, the Committee shall have the discretionary authority to take
any action or make any determination it deems necessary for the proper
administration of the Plan, including but not limited to:  (1) prescribe rules
and regulations for the administration of the Plan; (2) prescribe forms for use
with respect to the Plan; (3) interpret and apply all of the Plan’s provisions,
reconcile inconsistencies or supply omissions in the Plan’s terms; (4) make
appropriate determinations, including factual determinations, and calculations;
and (5) prepare all reports required by law.  




(c)

Decisions Binding.  The Committee’s determinations shall be final and binding on
all parties with an interest hereunder, unless determined to be arbitrary and
capricious.




Section 8.7.

Claims Procedures.




(a)

Initial Claim.  If a Participant or Beneficiary (the “claimant”) believes that
he is entitled to a distribution from the Plan that was not provided, the
claimant or his legal representative shall file a written claim for such benefit
with the Committee no later than ninety (90) days following the date the
distribution should have been made.  The Committee shall review the claim within
90 days following the date of receipt of the claim; provided that the Committee
may determine that an additional 90-day extension is necessary due to
circumstances beyond the Committee’s control, in which event the Committee shall
notify the claimant prior to the end of the initial period that an extension is
needed, the reason therefor and the date by which the Committee expects to
render a decision.  If the claimant’s claim is denied in whole or part, the
Committee shall provide written notice to the claimant of such denial.  The
written notice shall include:  the specific reason(s) for the denial; reference
to specific Plan provisions upon which the denial is based; a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; and a
description of the Plan’s review procedures (as set forth in subsection (b)) and
the time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse determination upon review.




(b)

Request for Appeal.  The claimant has the right to appeal the Committee’s
decision by filing a written appeal to the Committee within 60 days after the
claimant’s receipt of the decision or deemed denial.  The claimant will have the
opportunity, upon request and free of charge, to have reasonable access to and
copies of all documents, records and other information relevant to the
claimant’s appeal.  The claimant may submit with the appeal written comments,
documents, records and other information relating to his appeal.  The Committee
will review all comments, documents, records and other information submitted by
the claimant relating to the claim, regardless of whether such information was
submitted or considered in the initial claim determination.  The Committee shall
make a determination on the appeal within 60 days after receiving the claimant’s
written appeal; provided that the Committee may determine that an additional
60-day extension is necessary due to circumstances beyond the Committee’s
control, in which event the Committee shall notify the claimant prior to the end
of the initial period that an extension is needed, the reason therefor and the
date by which the Committee expects to render a decision.  If the claimant’s
appeal is denied in whole or part, the Committee shall provide written notice to
the claimant of such denial.  The written notice shall include:  the





12




specific reason(s) for the denial; reference to specific Plan provisions upon
which the denial is based; a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, and other information relevant to the claimant’s claim; and
a statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA.  If the claimant does not receive a written decision within the time
period(s) described above, the appeal shall be deemed denied on the last day of
such period(s).




(c)

ERISA Fiduciary.  For purposes of ERISA, the Committee shall be considered the
named fiduciary and the plan administrator for the Plan.




Section 8.8.

Participant Rights Unsecured.




(a)

Unsecured Claim.  The right of a Participant or his Beneficiary to receive a
distribution hereunder shall be an unsecured claim, and neither the Participant
nor any Beneficiary shall have any rights in or against any amount credited to
his Account or any other specific assets of the Company or a Affiliate.  The
right of a Participant or Beneficiary to the payment of benefits under this Plan
shall not be assigned, encumbered, or transferred, except as permitted under
Section 6.1.  The rights of a Participant hereunder are exercisable during the
Participant’s lifetime only by him or his guardian or legal representative.




(b)

Contractual Obligation.  The Company or an Affiliate may authorize the creation
of a trust or other arrangements to assist it in meeting the obligations created
under the Plan.  However, any liability to any person with respect to the Plan
shall be based solely upon any contractual obligations that may be created
pursuant to the Plan.  No obligation of the Company or an Affiliate shall be
deemed to be secured by any pledge of, or other encumbrance on, any property of
the Company or any Affiliate.  Nothing contained in this Plan and no action
taken pursuant to its terms shall create or be construed to create a trust of
any kind, or a fiduciary relationship between the Company or a Affiliate and any
Participant or Beneficiary, or any other person.




Section 8.9.

Amendment or Termination of Plan.




(a)

Amendment.  Subject to the provisions of Code Section 409A, the Board or the
Committee may at any time amend the Plan, including but not limited to ceasing
annual credits hereunder after the amendment effective date; provided, however,
that no amendment may reduce or eliminate any Account balance accrued to the
date of such amendment (except as such Account balance may be reduced as a
result of investment losses allocable to such Account) without a Participant’s
consent except as otherwise specifically provided herein.  




(b)

Termination.  The Board may terminate the Plan in accordance with the following
provisions.  Upon termination of the Plan, any deferral elections then in effect
shall be cancelled.




(1)

The Board may terminate the Plan within twelve (12) months of a corporate
dissolution taxed under Code Section 331, or with the approval of a bankruptcy
court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts accrued
under the Plan are distributed to the Participants or Beneficiaries, as
applicable, in a single sum payment, regardless of any distribution election
then in





13




effect, in the later of: (A) the calendar year in which the Plan termination
occurs or (B) the first calendar year in which payment is administratively
practicable.  




(2)

The Board may terminate the Plan at any other time. In such event, the amounts
accrued under the Plan shall be distributed to the Participants or
Beneficiaries, as applicable, in a single sum payment, regardless of any
distribution election then in effect on the first anniversary of the date of the
Plan termination.  This provision shall not be effective unless all other plans
required to be aggregated with this Plan under Code Section 409A are also
terminated.  Notwithstanding the foregoing, any payment that would otherwise be
paid during the 12-month period beginning on the Plan termination date pursuant
to the terms of the Plan shall be paid in accordance with such terms.  In
addition, the Company or any Affiliate shall be prohibited from adopting a new
plan (that would have been required to be aggregated with this Plan under Code
Section 409A if this Plan had remained in effect) unless any Participant in this
Plan is precluded from participating in the new plan for at least five years
from the date of termination of this Plan.  




Section 8.10.

Administrative Expenses.  Costs of establishing and administering the Plan will
be paid by the Company.




Section 8.11.

Successors and Assigns.  This Plan shall be binding upon and inure to the
benefit of the Company, its successors and assigns and the Participants and
their heirs, executors, administrators, and legal representatives.




Section 8.12.

Governing Law; Limitation on Actions; Dispute Resolution.




(a)

Governing Law.  This Plan is intended to be a plan of deferred compensation
maintained for a select group of management or highly compensated employees as
that term is used in ERISA, and shall be interpreted so as to comply with the
applicable requirements thereof.  In all other respects, the Plan is to be
construed and its validity determined according to the laws of the State of
Wisconsin (without reference to conflict of law principles thereof) to the
extent such laws are not preempted by federal law.  




(b)

Limitation on Actions.  Any action or other legal proceeding with respect to the
Plan may be brought only after the claims and appeals procedures of Section 8.12
are exhausted and only within period ending on the earlier of (1) one year after
the date claimant receives notice of a denial upon appeal (or the appeal is
deemed denied) under Section 8.12(b), or (2) the expiration of the applicable
statute of limitations period under applicable federal or state law.  





14







EXHIBIT A

FROZEN ACCRUED BENEFIT




Participant

Monthly Frozen Accrued Benefit, Payable as a Single Life Annuity at Age 62

Tim Hoeksema

$11,977.56

Brenda Bendtsen-Skelton

$982.43

Carol Skornica

$182.07

Bob Bahlman

$732.85

David Reeve

$79.01




Actuarial equivalent factors: The interest rate and mortality table used under
Code Section 417(e).  The interest rate shall be determined for the month of
December preceding the Plan Year for which such rate will apply, and such rate
will apply for the entire Plan Year.





15


